Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 8-9, drawn to a material.
Group II, claim(s) 5-7, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a chalcogenide glass comprising 40-, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art discussed in the ISR as well as the following Office Action.  
During a telephone conversation with Stephen Funk on March 25, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4 and 8-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rejected because it requires the side surface to be fire-polished but claim 2 depends on claim 1 which requires the side surface to be unpolished (i.e. free of any type of polishing). It is unclear how the side surface can be unpolished and fire-polished at the same time. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terukazu (JP2003192362) or alternatively, Terukazu (JP2003192362) in view of any one of Katsuyama (US 4,730,896) or Nagashima (WO/2017/086227, rejection using corresponding English document US Pub 20180257977).
Regarding claims 1, 3 and 4: Terukazu teaches a chalcogenide glass material, having a pillar shape, and a composition meeting Applicants (see Figures, Examples). The inside of the glass material is free of striae (see abstract, Examples) and as Terukazu makes no mention of a polishing step, the sides of the material are considered to be unpolished.
	Terukazu fails to explicitly disclose their material having a diameter as claimed, however, it is initially noted that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of dimensions and a material having the claimed relative dimensions would not perform differently than the prior art, the claimed material is not patentably distinct from the prior art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, although Terukazu’s fails to teach their material having a diameter as claimed, there is nothing to indicate that their material will perform any differently than that claimed. Additionally, Terukazu does not appear to place limits on their diameter and instead, only generally teach their material being a chalcogenide glass used for IR applications such as CO2 lasers, lenses, etc. (see 0002) and it would have been obvious to one having ordinary skill at the time of invention to optimize/adjust 
	Alternatively, as mentioned, Terukazu’s material is a chalcogenide glass used for IR applications such as CO2 lasers, lenses, etc. and as it is well known in the art to make chalcogenide glass materials used for IR applications with a diameter within the range claimed (see Col. 1-2 and Example 1 in ‘896, see par 0157 in ‘977), it would have been obvious to one having ordinary skill at the time of invention to modify Terukazu to include making the material with a diameter as claimed for various IR applications. 
Regarding claims 8 and 9: As discussed above Terukazu teaches IR applications such as CO2 lasers, lenses, etc. (optical elements) using their material but does not explicitly disclose an IR sensor. However, Terukazu does not exclude such a limitation either and only generally teach a chalcogenide glass for IR applications. As it is well known in the art to use chalcogenide glasses for IR applications as an IR sensor (see Col. 1, lines 13-15 of ‘896 and entire disclosure of ‘977 for example), it would have been obvious to one having ordinary skill at the time of invention to modify Terukazu to include IR sensors using their chalcogenide glasses. 

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuyama (US PN 4,730,896) in view of either one of Terukazu (JP2003192362) or Nguyen (US Pub 20150344342).
Regarding claims 1, 3 and 4: Katsuyama teaches a chalcogenide glass material, having a pillar shape with a diameter as claimed and a composition meeting Applicants (see Example 1). As Katsuyama makes no mention of a polishing step, the sides of the material are considered to be unpolished.

Regarding claims 8 and 9: Katsuyama teaches optical elements using their material and more specifically, an IR radiation sensor using such optical elements (see lines 13-15 in Col. 1).

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (WO/2017/086227, rejection using corresponding English document US Pub 20180257977) in view of either one of Terukazu (JP2003192362) or Nguyen (US Pub 20150344342).
Regarding claims 1, 3 and 4: Nagashima teaches a chalcogenide glass material, having a pillar shape with a diameter as claimed (note the glass will have the same diameter as the inside diameter of the tube used in manufacturing the glass discussed in par. 0157) and a composition meeting Applicants (see 0157, Examples and Table).
 It is noted that although Nagashima does disclose a final polishing step in their Examples (see 0160 for example), prior to this step, Nagashima’s glass material is 
Additionally, although Nagashima does not explicitly disclose the inside of their material being free of striae as claimed, Nagashima does not exclude such a limitation and instead only generally teaches a chalcogenide glass material used for IR applications. As Terukazu and Nguyen, who each similarly disclose a chalcogenide glass material used for IR applications, disclose that it is desirable for the inside of chalcogenide glasses to be free of striae (see entire disclosures), it would have been obvious to one having ordinary skill at the time of invention to modify Nagashima to make the inside of their glasses free of striae according to Terukazu or Nguyen in order to obtain a desirable chalcogenide glass material.  
Regarding claims 8 and 9: Nagashima teaches optical elements using their material and more specifically, IR sensors using such optical elements (see 0002 for example).

Claims 1-4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US Pub 20150344342) or alternatively, Nguyen (US Pub 20150344342) in view of any one of Katsuyama (US 4,730,896) or Nagashima (WO/2017/086227, rejection using corresponding English document US Pub 20180257977).
Regarding claims 1, 3 and 4: Nguyen teaches a chalcogenide glass material, having a pillar shape, and a composition meeting Applicants (see Figures, Examples). The inside of the glass material is free of striae (see abstract, Examples).
 It is noted that although Nguyen does disclose a final polishing step in their Examples (see 0048 for example), prior to this step, their glass material is unpolished (i.e. Nguyen’s intermediate product material meets the claim). 
Nguyen fails to explicitly disclose their material having a diameter as claimed, however, it is initially noted that it has been held by the courts that where the only difference between the prior art and the claims was a recitation of dimensions and a material having the claimed relative dimensions would not perform differently than the prior art, the claimed material is not patentably distinct from the prior art. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, although Nguyen’s fails to teach their material having a diameter as claimed, there is nothing to indicate that their material will perform any differently than that claimed. Additionally, Nguyen does not appear to place limits on their diameter and instead, only generally teach their material being a chalcogenide glass used for IR applications such as CO2 lasers, lenses, IR sensors, etc. and it would have been obvious to one having ordinary skill at the time of invention to optimize/adjust dimensions as needed depending on desired application. 
	Alternatively, as mentioned, Nguyen’s material is a chalcogenide glass used for IR applications such as CO2 lasers, lenses, IR sensors, etc. and as it is well known in the art to make chalcogenide glass materials used for IR applications with a diameter within the range claimed (see Col. 1-2 and Example 1 in ‘896, see par 0157 in ‘977), it would have been obvious to one having ordinary skill at the time of invention to modify Nguyen to include making the material with a diameter as claimed for various IR applications. 
Regarding claims 8 and 9: Nguyen teaches optical elements using their material and more specifically, IR sensors using such optical elements (see 0002-0004 for example).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784